DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 (Applicant’s are correct to acknowledge that claim 14 should have been included in Group II, rather than Group I – see Remarks) in the reply filed on 15 December 2021 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-21 are pending; Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-13 are subject to examination on the merits.

Priority
The instant application is claims benefit US Provisional application 62/751,348 filed 26 October 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 August 2021 and 14 October 2020 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Sequence Listing Requirements - Specification
The instant application contains a sequence listing filed on 27 June 2019 in Computer Readable Form (CRF - .txt).  In order for said CRF to be considered both the 37 C.F.R. 1.821(c) copy and the 37 C.F.R. 1.821(e) copy, both required for sequence compliance under 37 C.F.R. 1.821-1.825, said CFR must necessarily be incorporated by reference into the specification.  Applicants are also referred to MPEP 2422.03 and 2429.  
Thus, Applicants should submit an amendment to the specification below the “Cross-Reference To Related Application” section, which is a new section titled: “Reference To An Electronic Sequence Listing” or simply “Sequence Listing” and state the following (filling in the blanks as necessary):  The contents of the electronic sequence listing created on (mm-dd-year), named xxxxx.txt and XX,XXX bytes in size, is hereby incorporated by reference in its entirety.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (Scientific Reports, published on-line February 2018 – cited herein).
Ito et al. teach a human APOBEC3H (hapl II) enzyme having mutations in seven different amino acid positions (T28A, E56A, W90S, C127S, G128Q, S129E, Q130G, L155A, referred to as m1 – See Supplementary Figure 2A) which are then added to additional mutations resulting in m1+ H114A or m1+ W115A/C116S, both of which are involved in RNA binding, wherein the end result is decreased binding to RNA (See Table 2).  In addition, said mutations were directly involved in decreasing oligomerization (e.g. WT A3H hap II is in dimeric form, wherein these mutants were monomeric (See p. 2, “Monomeric and dimeric forms of human A3H”) suggesting they are important for RNA-mediated dimerization.
Additional single mutants made were R18D and R20D (See Suppl. Table S1).
While Ito et al. is silent with regard to the decrease in RNA binding of these two mutations, it is noted identical structures cannot have mutually exclusive properties 
Additional mutations were made at K16A/R17A/R18A/R20A/R21A; and K168A/R171A/R175A/R179A (see bottom of p. 5), wherein pp. 6-7 and Table 3 showed that mutations at these positions demonstrated decreased binding of nucleic acids (either ssDNA or RNA) – See last line, p. 7. 

Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaban et al. (Mol. Cell., January 2018 (published on-line 28 December 2017) – cited on IDS 10/14/2020).
Shaban et al. teach the following:
Regarding claims 1-3 and 5, mutants of human APOBEC3 haplotype II, splice variant having 183 amino acids (e.g. “the most common, stable, active, and antiviral A3H variant in humans is the 183 aa haplotype II enzyme” – p. 76, last paragraph of 1st col.) which has been mutated at the following positively charged RNA binding patches:
R18E, R20E, H114A, W115A, R171E, A172E, I173A, R175E, R176E and R179E single mutants and a R175E/R176E double mutant – See p. 77, 1st col., last paragraph to col. 2; Figure 3; p. 80, 1st col., which confirms said amino acids demonstrate RNA binding defects.  Said mutations as noted make the APOBEC3H mutants defective in RNA-binding but also turns them into DNA hypermutators (See Abstract; p. 76, last section to p. 77; Figure 3).  It is also taught a E56A+K52E mutant having and a RNA binding defective mutant W115A/R175E/R176E + E56A mutations, the later which E. coli cytotoxicity and being a catalytic defective mutant (See Figure 5B).    
Regarding claim 2, the same GenBank encoding nucleic acid for the 183 amino acid A3H was utilized in Shaban et al. as that of the instant application, e.g. GenBank: ACK77775.1 – See instant Example 1 and Materials and Methods of Shaban et al., as such, Shaban et al. disclose the amino acid of SEQ ID NO: 81 (See below, wherein instant SEQ ID NO: 81 is on top and the encoded sequence of ACK77775.1 is on bottom).
Title:          US-16-663-578-81
Perfect score:  1013
Sequence:       1 MALLTAETFRLQFNNKRRLR..........EELDKNSRAIKRRLDRIKQS 183

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 183 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_03102022_110730.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    1013  100.0    183  1  AASEQ2_03102022_110730                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_03102022_110730

  Query Match             100.0%;  Score 1013;  DB 1;  Length 183;
  Best Local Similarity   100.0%;  
  Matches  183;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALLTAETFRLQFNNKRRLRRPYYPRKALLCYQLTPQNGSTPTRGYFENKKKCHAEICFI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALLTAETFRLQFNNKRRLRRPYYPRKALLCYQLTPQNGSTPTRGYFENKKKCHAEICFI 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEIKSMGLDETQCYQVTCYLTWSPCSSCAWELVDFIKAHDHLNLRIFASRLYYHWCKPQQ 120

Qy        121 DGLRLLCGSQVPVEVMGFPEFADCWENFVDHEKPLSFNPYKMLEELDKNSRAIKRRLDRI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DGLRLLCGSQVPVEVMGFPEFADCWENFVDHEKPLSFNPYKMLEELDKNSRAIKRRLDRI 180

Qy        181 KQS 183
              |||
Db        181 KQS 183




Claim(s) 6-9 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Liu et al. (US 2017/0121693 – cited on IDS 08/10/2021) as evidenced by Polevoda et al. (JBC, 2017 – cited herein).
Liu et al. teach:
Regarding claims 6 and 9, fusion proteins comprising a variant Cas9 enzyme (e.g. nCas9 or dCas9) fused to an APOBEC cytidine deaminase enzyme and further fused to a uracil glycosylase inhibitor (UGI) domain (See claim 1; paragraphs 0009-0014; 0022-0024; 0201), wherein said APOBEC enzyme is selected from APOBEC1 or APOBEC3 enzymes, including human APOBEC3G having mutations at for example at positions D316, D317, R320, W285 and R326 (See claim 12 and paragraph 0208) and APOBEC3H enzymes.  Said fusion enzymes are utilized in methods for targeted editing of DNA (paragraph 0180), which can be utilized in for potential new therapies for suffering from human genetic diseases such as those with single nucleotide C to T changes (paragraph 0003-0004).  Liu et al. teach that utilizing variant APOBEC enzymes having varying catalytic activity is useful and that this can be achieved by introducing point mutations into the proteins (See 0205).  

Polevoda et al. evidences that RNA binding occurs in three peptides of hAPOBEC3G: (1) amino acids 181-194; (2) amino acids 314-320 and (3) amino acids 345-374 (See Abstract).  As such, the mutation as taught by Liu et al. in the d/nCas9-APOBEC3G-UGI fusion protein having a mutations at positions D316R, D317R, R320A/E, W285A/Y would inherently have the function of decreased RNA binding given this is these amino acids are known to be involved in RNA binding as evidenced by Polevoda et al.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (Scientific Reports, published on-line February 2018 – cited herein) as applied to claim 1 above, and further in view of Harari et al. (J. Virology – 2009, cited on IDS 10/14/2020) and Shaban et al. (Mol. Cell., Jan. 2018, cited on IDS 10/14/2020).
The teachings of Ito et al. are described above and incorporated into the instant rejection in its entirety.  Ito et al., however, do not teach all of SEQ ID NO: 81.  That is, 
That is, the sequence utilized by Ito et al. is encoded by GenBank ACK77776; the alignment here shows instant SEQ ID NO: 81 on top and Ito’s A3H on bottom.  Ito et al. AH3 enzyme lacks the C-terminal Gln-Ser of instant SEQ ID NO: 81.
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    1004   99.1    182  1  AASEQ2_03092022_123716                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_03092022_123716

  Query Match             99.1%;  Score 1004;  DB 1;  Length 182;
  Best Local Similarity   100.0%;  
  Matches  181;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALLTAETFRLQFNNKRRLRRPYYPRKALLCYQLTPQNGSTPTRGYFENKKKCHAEICFI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALLTAETFRLQFNNKRRLRRPYYPRKALLCYQLTPQNGSTPTRGYFENKKKCHAEICFI 60

Qy         61 NEIKSMGLDETQCYQVTCYLTWSPCSSCAWELVDFIKAHDHLNLRIFASRLYYHWCKPQQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEIKSMGLDETQCYQVTCYLTWSPCSSCAWELVDFIKAHDHLNLRIFASRLYYHWCKPQQ 120

Qy        121 DGLRLLCGSQVPVEVMGFPEFADCWENFVDHEKPLSFNPYKMLEELDKNSRAIKRRLDRI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DGLRLLCGSQVPVEVMGFPEFADCWENFVDHEKPLSFNPYKMLEELDKNSRAIKRRLDRI 180

Qy        181 K 181
              |
Db        181 K 181

Harari et al. teach that APOBEC3 has seven different haplotypes, and that there are four splice variants for hap lI:  one which has 156 amino acids; one which has 182 amino acids (adds a C-terminal Ser after Lys at position 181); one which has a 183 amino acid splice variant (adds a Gln-Ser after Lys at position 181) or a 200 amino acid splice variant having a C-terminal insertion (See Figure 2 and p. 4, first column to second column).
st col.) which has been mutated at the following positively charged RNA binding patches:
R18E, R20E, H114A, W115A, R171E, A172E, I173A, R175E, R176E and R179E single mutants and a R175E/R176E double mutant – See p. 77, 1st col., last paragraph to col. 2; Figure 3; p. 80, 1st col., which confirms said amino acids demonstrate RNA binding defects.  Said mutations as noted make the APOBEC3H mutants defective in RNA-binding but also turns them into DNA hypermutators (See Abstract; p. 76, last section to p. 77; Figure 3).  It is also taught a E56A+K52E mutant having and a RNA binding defective mutant W115A/R175E/R176E + E56A mutations, the later which results in reduced E. coli cytotoxicity and being a catalytic defective mutant (See Figure 5B).    
Regarding claim 2, the same GenBank encoding nucleic acid for the 183 amino acid A3H was utilized in Shaban et al. as that of the instant application, e.g. GenBank: ACK77775.1 – See instant Example 1 and Materials and Methods of Shaban et al., as such, Shaban et al. disclose the amino acid of SEQ ID NO: 81 (See below, wherein instant SEQ ID NO: 81 is on top and the encoded sequence of ACK77775.1 is on bottom).
Title:          US-16-663-578-81
Perfect score:  1013
Sequence:       1 MALLTAETFRLQFNNKRRLR..........EELDKNSRAIKRRLDRIKQS 183

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 183 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0


Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_03102022_110730.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    1013  100.0    183  1  AASEQ2_03102022_110730                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_03102022_110730

  Query Match             100.0%;  Score 1013;  DB 1;  Length 183;
  Best Local Similarity   100.0%;  
  Matches  183;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALLTAETFRLQFNNKRRLRRPYYPRKALLCYQLTPQNGSTPTRGYFENKKKCHAEICFI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALLTAETFRLQFNNKRRLRRPYYPRKALLCYQLTPQNGSTPTRGYFENKKKCHAEICFI 60

Qy         61 NEIKSMGLDETQCYQVTCYLTWSPCSSCAWELVDFIKAHDHLNLRIFASRLYYHWCKPQQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEIKSMGLDETQCYQVTCYLTWSPCSSCAWELVDFIKAHDHLNLRIFASRLYYHWCKPQQ 120

Qy        121 DGLRLLCGSQVPVEVMGFPEFADCWENFVDHEKPLSFNPYKMLEELDKNSRAIKRRLDRI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DGLRLLCGSQVPVEVMGFPEFADCWENFVDHEKPLSFNPYKMLEELDKNSRAIKRRLDRI 180

Qy        181 KQS 183
              |||
Db        181 KQS 183


Therefore it would have been obvious to one of ordinary skill in the art prior to the filing of the claimed invention to specifically utilize the splice variant having 183 amino acids, meaning the additional Gln-Ser added to the A3H of Ito et al. (and hence arrive at instant SEQ ID NO: 81) in the crystallographic and mutagenesis studies as described by Ito et al. because there are only a finite number of human APOBEC3H hap II enzymes to choose from.  It would further be obvious to include additional mutations as taught by Shaban et al., for example, the substitution at position 52 make the enzyme more amenable to crystallization studies or those at position 175 and/or 176 which are known to induce hyperactive variants.  In addition, one would specifically be st col.).  Thus there would be reasonable expectation of success in utilizing the SV having 183 amino acids in the methods of Ito et al. to make A3H mutants because the addition of Gln-Ser to the C-terminus would not be expected to have negative consequences in making the mutants of Ito et al. and it would be obvious to include further mutations such as those taught by Shaban et al. which make hypervariants or induce better crystallization (such as K52 and R175/175E).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shaban et al. (Mol. Cell., January 2018 (published on-line 28 December 2017) – cited on IDS 10/14/2020) as applied to claim 1-3 and 5 above and for the following additional reasons.
The teachings of Shaban et al. are described above and incorporated into the instant rejection in its entirety.
Shaban et al., however, does not teach the RNA binding defective mutants of R18E, R20E, H114A, W115A, R171E, A172E, I173A, R175E, R176E and R179E single mutants and a R175E/R176E double mutant – See p. 77, 1st col., last paragraph to col. 2; Figure 3; p. 80, 1st col., further having a K52 mutation.  
However, Shaban et al. do teach that K52E mutant as having wild-type activity but which is amenable to purification, crystallization and structure determination and is important for structural studies (See p. 77, 1st col., 2nd to last paragraph and p. 78, 2nd col., last two paragraphs).  
Therefore it would be obvious to combine any or all of the noted substitutions made by Shaban in positions such as the DNA hyperactive variants R18, R20, H114, .

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0121693 – cited on IDS 08/10/2021) in view of Shaban et al. (Mol. Cell., January 2018 (published on-line 28 December 2017) – cited on IDS 10/14/2020).
Liu et al. teach fusion proteins comprising a variant Cas9 enzyme (e.g. nCas9 or dCas9) fused to an APOBEC cytidine deaminase enzyme and further fused to a uracil glycosylase inhibitor (UGI) domain (See claim 1; paragraphs 0009-0014; 0022-0024; 0201), e.g. d/nCas9-APOBEC-UGI, wherein said APOBEC enzyme is selected from APOBEC1 or APOBEC3 enzymes, including human APOBEC3H (See claim 7; paragraphs 0203-0206, 0250).  Said fusion enzymes are utilized in methods for targeted editing of DNA (paragraph 0180), which can be utilized in for potential new therapies for suffering from human genetic diseases such as those with single nucleotide C to T 
Liu et al., however, do not teach wherein the d/nCas9-APOBEC-UGI fusion protein comprises human APOBEC3H enzymes such as instant SEQ ID NO: 81 having mutations that make said enzyme have decreased RNA binding or oligomerization.  
Shaban et al. teach mutants of human APOBEC3 haplotype II, splice variant having 183 amino acids (e.g. “the most common, stable, active, and antiviral A3H variant in humans is the 183 aa haplotype II enzyme” – p. 76, last paragraph of 1st col.) which has been mutated at the following positively charged RNA binding patch:
R18E, R20E, H114A, W115A, R171E, A172E, I173A, R175E, R176E and R179E single mutants and a R175E/R176E double mutant – See p. 77, 1st col., last paragraph to col. 2; Figure 3; p. 80, 1st col., which confirms said amino acids demonstrate RNA binding defects.  Said mutations as noted make the APOBEC3H mutants defective in RNA-binding but also turns them into DNA hypermutators (See Abstract; p. 76, last section to p. 77; Figure 3).  It is also taught a E56A+K52E mutant having and an RNA binding defective mutant W115A/R175E/R176E + E56A mutations, the later which results in reduced E. coli cytotoxicity and being a catalytic defective mutant (See Figure 5B).    Shaban et al. also teach that K52E mutant as having wild-type activity but which is amenable to purification, crystallization and structure determination and is important st col., 2nd to last paragraph and p. 78, 2nd col., last two paragraphs).  
Regarding claim 10, the same GenBank encoding nucleic acid for the 183 amino acid A3H was utilized in Shaban et al. as that of the instant application, e.g. GenBank: ACK77775.1 – See instant Example 1 and Materials and Methods of Shaban et al., as such, Shaban et al. disclose the amino acid of SEQ ID NO: 81 (See below, wherein instant SEQ ID NO: 81 is on top and the encoded sequence of ACK77775.1 is on bottom).
Title:          US-16-663-578-81
Perfect score:  1013
Sequence:       1 MALLTAETFRLQFNNKRRLR..........EELDKNSRAIKRRLDRIKQS 183

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 183 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_03102022_110730.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    1013  100.0    183  1  AASEQ2_03102022_110730                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_03102022_110730

  Query Match             100.0%;  Score 1013;  DB 1;  Length 183;
  Best Local Similarity   100.0%;  
  Matches  183;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALLTAETFRLQFNNKRRLRRPYYPRKALLCYQLTPQNGSTPTRGYFENKKKCHAEICFI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALLTAETFRLQFNNKRRLRRPYYPRKALLCYQLTPQNGSTPTRGYFENKKKCHAEICFI 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEIKSMGLDETQCYQVTCYLTWSPCSSCAWELVDFIKAHDHLNLRIFASRLYYHWCKPQQ 120

Qy        121 DGLRLLCGSQVPVEVMGFPEFADCWENFVDHEKPLSFNPYKMLEELDKNSRAIKRRLDRI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DGLRLLCGSQVPVEVMGFPEFADCWENFVDHEKPLSFNPYKMLEELDKNSRAIKRRLDRI 180

Qy        181 KQS 183
              |||
Db        181 KQS 183

  Therefore, it would have been obvious to one of ordinary skill in the art to utilize the variant human APOBEC3H enzyme as taught by Shaban et al. in the fusion proteins of Liu et al. (d/nCas9-APOBEC-UGI) for the purpose of site-specific DNA editing because Shaban et al. teach that the noted variant human APOBEC3H’s have hypermutator activity some of which have enhanced DNA deaminase activity (See p. 77 2nd col. to p. 78).  One skilled in the art would thus be motivated to utilize said mutants having decreased RNA binding while at the same enhanced DNA deaminases activity of Shaban et al. in the fusion protein of Ito et al. because the purpose of fusion construct is for site-specific targeted DNA editing of single nucleotide bases and thus having an enzyme which functions in an enhanced manner would be beneficial at times.  One skilled in the art would have a reasonable expectation of success in utilizing the variant human APBOBEC3 variants of Shaban et al. in the fusion construct of Ito et al. given the precise construction details provided by Ito et al. and the precise details for making the variant hAPOBEC3 provided by Shaban et al..  Thus, it would be a simple substitution of one APOBEC protein for another for the skilled artisan.
Finally, with regard to claim 12, it would be obvious to further include the mutation at position K52E to the mutants of Shaban et al. combined with Ito et al. for the purposes of obtaining fusion proteins for structural studies as taught by Shaban et al.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        10 March 2022